Citation Nr: 0434125	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  95-24 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for back fibromyositis.  


REPRESENTATION

Appellant represented by:	Raymond Rivera, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel

INTRODUCTION

The veteran served on active duty from January 1991 to July 
1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.  

The Board has remanded this matter on two occasions, in May 
1999 and in December 2003 for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

Of record is an award for Social Security benefits received 
in January 1997.  The award letter references some medical 
evidence utilized in making a determination as to the 
veteran's eligibility for Social Security benefits.  It does 
not appear that all of the medical evidence considered is 
associated with the claims folder.  Moreover, some of the 
evidence of record has not been translated from Spanish into 
English, which must be completed prior to rendering a 
decision.  

Thus, the case must be REMANDED for the following actions:

1.  The RO should obtain from the Social 
Security Administration all medical 
records associated with the veteran's 
award of Social Security disability 
benefits.

2.  The RO must obtain legible 
translations of all Spanish language 
documents of record and ensure that the 
translations are associated with the 
claims folder.  

3.  After conducting any additional 
indicated development, the RO should 
again review the veteran's appeal.  If 
the benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



